Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 June, 2021 has been entered in which claims 1-3, 5, 8-10, 14-18 and 21-29 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Initiated Interview Summary
Examiner tele-conferenced with Mr. Jonathan Raymond on 20 June, 2021 to review case status, issues and plans and in particular to communicate a tentative view of patentability of the pending claims taking into account an updated prior art returning U.S. 2020/0168660 (Lee) and U.S. 2018/0328543 (Bergman).  Examiner noted that Lee illustrated the amended subject matter of claim 1 in arguably all the subject matter of amended claim 1.  Accordingly Examiner took the view that patentability of amended claim 1 was doubtful and further that patentability would likely arise from the peripheral hardware of the light engine rather than merely the LED configuration and related conductors.  Examiner noted that the ‘configured to’ claim language has been held to require prior art structure that is specifically designed to achieve the recited function, not that the prior art structure is merely capable of performing the function.  Examiner further opined that claim 8 which provided for connection terminals on either end of the when taken as a whole, from Bergmann which taught connection terminals at opposing substrate sides albeit in the case LEDs operating as filaments.  Examiner noted that with respect to claims 24, 28 and 29 drawing, spec and new matter rejections for ‘a base portion’, ‘bulb portion’ and ‘holder portion’ were are area of concern.  Applicant noted that claim 1 was intended to cover all the embodiments and claims 28 and 29 were directed to embodiments of Figure 4 and 7 sans the connection terminal on opposing sides of the substrate.  No agreement was reached other than Examiner will make a written record for Applicant’s further review and consideration.  Examiner appreciates that time, effort, mind share and professionalism of Mr. Raymond.
Drawings
The drawings were received on 25 June, 2021.  These drawings are accepted.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show ‘two connection terminals’ of claim 1, as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must 
The drawings are tentatively objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “9” has been used to designate both ‘electrodes’ see [0063] of U.S. 2020/0144230 and perhaps ‘connection terminals’, see [0018] of U.S. 2020/0144230.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the ‘connection terminals’ of claim 1, ‘a base portion’, ‘a light-transmissive bulb portion’, ‘a holder , must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Regarding claim 1, ‘a holder portion’;  Regarding claims 25, 28 and 29 ‘a base portion’, ‘a light-transmissive bulb portion’, ‘a holder portion’.
Notation
References to patents will be in the form of [C:L] where C is the column number and L is the line number.  References to pre-grant patent publications will be to the .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5, 8-10, 14-18 and 21-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1 which recites ‘a holder portion’, Examiner note the specification makes no reference to a holder portion and the drawings do not demarcate a holder portion.  The spec describes a holder but it appears to Examiner that a holder portion is distinct from a holder in the same manner a pie portion is distinct from the pie.  While there is support for ‘a holder’, it does not appear to Examiner that the specification and the drawings clearly show that Applicant was in possession of the 
Claims 2-3, 5, 8-10, 14-18 and 21-24 depend directly or indirectly on claim 1 and are likewise defective.
Regarding claims 24, 28 and 29, which recite inter alia ‘a base portion’ ‘a light transmissive bulb portion’, ‘a holder portion’, yet the specification makes no reference to this subject matter.  Rather the specification teach a base, a light transmissive bulb, a holder.  The drawings do not illustrate or demarcate this subject matter.  Examiner also notes that ‘a portion’ is different from the thing itself.  For example a portion of a pie is not the pie.  Further the pie is not a portion of the pie, i.e. the pie is not subdivided.  Thus it appears to Examiner that the specification and drawing do not clearly show application was in position of the respective portions, when the claim is taken as a whole.
Claims 25-27 depend directly or indirectly on claim 24 and are likewise defective
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

    PNG
    media_image1.png
    769
    576
    media_image1.png
    Greyscale
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 8-10, 14-17 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2011/0163683 (Steele), 2018/0328543 (Bergmann), U.S. 2020/0168660 (Lee) and U.S. 2016/0057829 (Li) in view of U.S. 2013/0223058 (Briggs).
Regarding claim 1, Steele discloses a light engine for a semiconductor lamp [0001], the light engine comprising; 
a substrate, 64 [0094], and
an electrically conductive trace structure, 68 [0094-96] /70 [0096], arranged on an exterior surface, as annotated, of the substrate, 64 as shown, and
at least two groups, as annotated, of (light-emitting diode) LED chips, 22 
    PNG
    media_image2.png
    845
    683
    media_image2.png
    Greyscale
, and
two connection terminals, terminal pads 74 at each end of the strip as described at [0100], for each group of LEDs, the two connection terminals being fixed to the substrate, as shown in Figure 11A, and electrically connected to the electrically conductive trace structure, as shown in Figure 11A,

    PNG
    media_image3.png
    323
    221
    media_image3.png
    Greyscale
wherein the LED chips of each group are electrically connected to each other by the electrically conductive trace structure, see e.g. Figure 4 see also Figure 1A where 68 [0094] is a metal trace, and
wherein the LED chips of a first group are adapted to emit light having a first color, e.g. blue [0103] or white.
at [0103], Steele teaches
[0103] LEDs other than blue LEDs may be used, such as UV LEDs. Suitable phosphors and other light conversion materials used separately or in mixtures are used to create white light or various desirable color points as may be necessitated by the system. Instead of LEDs, any other light emitting dies can be used, including laser diodes. OLEDs and other emerging light generating devices may also be used. Instead of phosphors, quantum dots or other wavelength conversion materials may be used.;
Arguably, Steele does not explicitly teach wherein mounting the light engine to a holder portion within the semiconductor lamp provides electrical connection for the connection terminals.  Steele does not teach the LED chips of a second group are adapted to emit light having a second color different from the first color but may be selected to generate desirable color points necessitated by the system, i.e. the color of the LED is a design choice as necessitated by the system.

    PNG
    media_image4.png
    378
    640
    media_image4.png
    Greyscale
Regarding claim 1, Bergmann discloses a light engine for a semiconductor lamp, the light engine comprising: 
a substrate; 
an electrically conductive trace structure, 226/208 [0043] or lead frame [0041], arranged on an exterior surface of the substrate, as shown; 
at least two groups, 250C and 250W [0058] of light-emitting diode (LED) chips, 204 [0043],  arranged on the exterior surface of the substrate, as shown in Figure 12; and 

    PNG
    media_image5.png
    679
    590
    media_image5.png
    Greyscale
two connection terminals, 216/218 [0043], for each group of LEDs, as shown, the two connection terminals being fixed to the substrate, as shown, and electrically connected to the electrically conductive trace structure, as shown,

    PNG
    media_image6.png
    389
    451
    media_image6.png
    Greyscale
wherein mounting the light engine to a holder portion, as annotated in Figure 4 and 12, within the semiconductor lamp, as suggested at Figure 1, provides electrical connection for the connection terminals, as described at [0040-43];
wherein the LED chips of each group are electrically connected to each other by the electrically conductive trace structure, as shown in Figure 14 where the holder ring appears to be a conductor receiving power or ground from the driver 710, i.e. all the LEDs are electrically connected to each other by the electrically conductive trace structure amongst other conductor structures; and 
wherein the LED chips of a first group are adapted to emit light having a first color point, e.g. a cooler color [0062] and the LED chips of a second group are adapted to emit light having a second color point different from the first color, e.g. warmer color [0040].

    PNG
    media_image7.png
    705
    375
    media_image7.png
    Greyscale
Bergmann does not teach wherein the LED chips of a first group are adapted to emit light having a first color and the LED chips of a second group are adapted to emit light having a second color different from the first color.
Lee is directed to light engines for a semiconductor lamp.  Regarding claim 1, 
Lee discloses a light engine for a semiconductor lamp, the light engine comprising: 
a substrate, 140 [0050]; 
an electrically conductive trace structure arranged on an exterior surface of the substrate, as described at [0049]; 
at least two groups of light-emitting diode (LED) chips, 111/115 [0052] /  121/125 [0055], arranged on the exterior surface of the substrate, as shown; and 
two connection terminals,  140 described as a pair of electrode pads on the ends of the substrate at [0050], for each group of LEDs, as shown, the two connection terminals being fixed to the substrate, as shown, and electrically 
    PNG
    media_image8.png
    778
    386
    media_image8.png
    Greyscale
connected to the electrically conductive trace structure, as described at [0049-51], where the pads receive electricity for driving the LEDs,
wherein mounting the light engine to a holder portion, 180 [0093], within the semiconductor lamp provides electrical connection for the connection terminals, as shown in Figure 5 and described at [0094, 97], 
wherein the LED chips of each group are electrically connected to each other by the electrically conductive trace structure, as shown in Figure 3; and 

    PNG
    media_image9.png
    482
    561
    media_image9.png
    Greyscale
wherein the LED chips of a first group are adapted to emit light having a first color temperature and the LED chips of a second group are adapted to emit light having a second color temperature different from the first color, as described at [0052-55, 110].
Lee does not teach the LED chips of a first group are adapted to emit light having a first color and the LED chips of a second group are 

    PNG
    media_image10.png
    742
    459
    media_image10.png
    Greyscale
Li is directed to light engines for a solid state lamp.  Regarding claim 1, Li teaches a substrate, 200 [0040], and at least two groups of LED chips, 202 and 204 [0042] see claim 12, arranged on the substrate, 200 [0040], wherein the LED chips of each group are electrically connected to each other, e.g., parallel connected groups of series connected LED as described at [0080], wherein the LED chips of a first group are adapted to emit light having a first color, e.g. white, orange, red, yellow, blue, purple green or any other suitable combination thereof [0042], and the LED chips of a second group are adapted to emit light having a second color different from the first color as described at [0042, 0096]. 
Li teaches that a suitable configuration for LEDs on a substrate include groups of LEDs that are adapted to emit different colors, i.e., the LED chips of a second group are adapted to emit light having a second color different from the first color [0096].
Briggs is directed to light engines for solid state lamps. Briggs teaches at [0003-5]:

[0004] LEDs that are utilized in general illumination applications typically are white LEDs composed of blue LEDs with a yellow phosphor coating. These white LEDs appear white to the human eye and can be manufactured at various color temperatures. Although these white LEDs can provide sufficiently high quality "white" light for many applications, they do not provide a full spectrum of light similar to sunlight. 
[0005] To address this, in some implementations, LED light fixtures are utilizing RGB (red, blue, green) or RGBA (red, blue, green, amber) LED modules that allow for a mixture of limited spectrum LEDs focused on particular color spectrums to be mixed to create white light. The use of RGB and RGBA LED modules allows control over the color of the LED fixture and can enable an improved full spectrum "white" light to be projected when the correct balance of red, blue, green and amber LEDs are utilized. In some cases, both white LEDs and RGB/RGBA LED modules are utilized in the same fixture. The mixing of the light spectrum from the white LEDs and the RGB/RBGA modules can increase the CRI (Color Rending Index) for the fixture relative to a fixture only using standard white LEDs. This increase in CRI can also occur if the fixture simply includes white LEDs with some red and/or green LEDs properly balanced. 
Briggs teaches that white LEDs do not provide a full spectrum of light and to correct for this condition, red, green and blue LED modules are used to allow for a mixture of spectrums to create white light.  Further that the use of red, green and blue 
Taken as a whole, the prior art is directed to light engines for solid state lamps. Steele teaches that LEDs are white [0011, 0099], Bergmann and Lee teach that connection terminals fixed to a substrate are electrically connected to conductive trace structures of the light engine and teach using them when mounting the light engine to a holder portion within the semiconductor lamp to provide electrical connection for the connection terminals.  Li teaches that a light engine with groups of LEDs with different colors at [0042], while Briggs teaches that full spectrum white light requires correct balance of red, blue and green and this can be done in the same fixture by the addition of a second group of LEDs that emit a second color different from the color of the first LED group.  Further that the CRI of the device with white LEDs is improved with some red or green LEDs are combined with white LEDs to achieve proper balance.  An artisan would find it desirable to generate a light engine with a proper balance of white spectrum light.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 1 wherein mounting the light engine to a holder portion within the semiconductor lamp provides electrical connection for the connection terminals as taught by Bergmann and Lee and wherein the LED chips of a second group are adapted to emit light having a second color KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 5 which depends upon claim 1, Steele teaches the LED chips of at least one of the groups are electrically connected in series with each other by the electrically conductive traces structure at Figure 10B [0097].  Li also teaches this subject matter at [0080].  Lee teaches this subject matter at Figure 3.
Regarding claim 8 which depends upon claim 1, Bergmann at Figure 12 and Steele at [0100] teach one of the connection terminals for each group is fixed to the substrate on a first end of the substrate; and the other of the connection terminals for each group is fixed to the substrate on a second end of the substrate, opposite the first end.
Regarding claim 9 which depends upon claim 1, Lee teaches at Figures 3 and 5 for each group of LEDs, one of the connectional terminals is configured as a common connection terminal for all groups of LEDs, the connection terminals being fixed to the substrate.
Regarding claim 10 which depends upon claim 9, Lee at Figure 1 and 5 all connection terminals are fixed to the substrate on a same end of the substrate.  Steele suggests all connection terminals are fixed to the substrate on a same end of the substrate, i.e. there are no connections at the top of the substrate at Figure 23, where 140 are LEDs [0112].  At Figures 7, 10, 12 and 17 Li suggests all connection terminals are fixed to the substrate on the same end of the substrate, i.e. there are no connection 
Regarding claim 14 which depends upon claim 1, Li teaches the LED chips are arranged on both sides of the substrate at Figure 13 and [0042].
Regarding claim 15 which depends upon claim 1, at least Lee teaches at Figure 3 the electrically conductive trace structure comprises: a first electrically conductive trace, as annotated, by which the LED chips of the first group are electrically connected to each other, as shown; and a second electrically conductive trace, as annotated, by which the LED chips of the second group are electrically connected to each other, as shown.  Steele teaches at Figure 8 the electrically conductive trace structure comprises: a first electrically conductive trace by which the LED chips of the first group are electrically connected to each other; and a second electrically conductive trace by which the LED chips of the second group are electrically connected to each other.  Bergmann teaches at Figure 12 the electrically conductive trace structure comprises: a first electrically conductive trace by which the LED chips of the first group are electrically connected to each other; and a second electrically conductive trace by which the LED chips of the second group are electrically connected to each other.
Regarding claim 16 which depends upon claim 15, Steele, Bergmann and Lee teach the first electrically conductive trace and the second electrically conductive trace run substantially parallel to one another along the substrate.
Regarding claim 17 which depends upon claim 15, Lee teaches the electrically conductive trace structure further comprises a return electrically conductive trace electrically connected to both the first electrically conductive trace and the second electrically conductive trace at Figure 3.  Examiner also takes the position that this 
Regarding claim 21 which depends upon claim 1, Steele teaches the electrically conductive trace structure includes physical gaps that are bridged by the LED chips at Figure 11A.
Regarding claim 22 which depends upon claim 1, Steele at Figures 4 and 8, Bergmann at Figure 12 and 13, Lee at Figure 3, teach at least one of the groups of LED chips, sets of two or more LED chips are electrically connected in parallel with each other, with the sets being electrically connected in series with each other by the electrically conductive trace structure.
Regarding claim 23 which depends upon claim 1, Steele, Bergmann, Lee and Li teach the substrate has at least one physical dimension is >0 mm and at least one other physical dimension is >0 mm.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 1 wherein the substrate has at least one physical dimension in the range of about 30-60 mm and at least one other physical dimension in the range of about 6-10 mm because in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990).  See MPEP 2144.05.  Furthermore, Examiner takes the position that the device of claim 1 wherein the substrate has at least one physical dimension in the range of about 30-60 mm and at least one other physical dimension in the range of about 6-10 mm is merely a design choice motivated by a desire to minimize the substrate cost.
Claim 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Steele, Bergmann, Lee, Li, Briggs, and Protzman, B., “Color Tuning Makes LED Lighting More Like an Old Friend”, LEDs Magazine 9 June 2016 (Protzman).
Regarding claim 2 which depends upon claim 1, Briggs teaches, i.e. that white LEDs in conjunction with red, green and blue LEDs generate a light engine spectrum with improved full spectrum and increased CRI.
Protzman is directed to different approaches to SSL (solid state lighting) luminaire design.  Protzman teaches that there are three predominate color tuning techniques, dim-to-warm tuning, white color tuning and full color tuning. In the case of full color tuning, manufactures of products from residential lamps to commercial luminaires have now (2016) implement full color tuning.  This tuning is accomplished by mixing several base color LEDs, e.g. Red, Green, Blue or RGB control and to provide a finer range of color control additional LEDs such as amber or white are included.  This results is full color tuning is the ability of a light designer to deliver a creative appearance such as for a work station, a corridor or lobby.  Further that color tuning provides higher efficacy lighting at night when color rending is less important.
Taken as a whole, the prior art is directed to solid state light engines and applications.  Briggs teaches, i.e. that white LEDs in conjunction with red, green and blue LEDs generate a light engine spectrum with improved full spectrum and increased CRI.  Protzman teaches that residential lighting solutions have implemented full color tuning and that red, green and blue LEDs in conjunction with a white LED provides finer range of color control allowing a designed to deliver a creative appearance.
Accordingly it would have been obvious to a person of ordinary skill in the art at KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 3 which depends upon claim 1, Briggs teaches, i.e. that white LEDs in conjunction with red, green and blue LEDs generate a light engine spectrum with improved full spectrum and increased CRI.  Protzman teaches that Red, Green and Blue LEDs with an additional white LED provided a finer level of color control.
For the reasons discussed above, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 1 with at least four groups of LED chips arranged on the substrate, wherein the LED chips of a first group are adapted to emit red light, the LED chips of a second group are adapted to emit green light, the LED chips of a third group are adapted to emit blue light, and the LED chips of a fourth group are adapted to emit white light to produce a light engine with finer color control and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Claim 24-25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, Steele, Bergmann and Li in view of Briggs.
Regarding claim 24, Lee teaches semiconductor lamp comprising: a base portion, 170 [0091], configured to make electrical contact for the semiconductor lamp as described at [0091]; a light-transmissive bulb portion, 190 [0092]; a holder portion, 180 [0093], at least partially disposed within the bulb portion, as shown, and connected with the base portion, as shown; and at least one light engine, 100 [0090], wherein the holder portion mechanically holds the at least one light engine within the bulb portion, as shown, and electrically connects the at least one light engine with the base portion, as described at [0094].
Lee does not teach the semiconductor light engine according to claim 1.  As discussed above Steele, Bergmann, Lee and Li in view of Briggs teach the light engine according to claim 1.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 24 with at least one light engine according to claim 1, to improve the white light spectrum, as taught by Briggs and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 25 which depends upon claim 24, Lee teaches the holder portion, 180, comprises a plurality of electrodes, 182/181 [0094], that run through the holder portion and electrically connect the electrically conductive trace structure with the base portion as described at [0094].
Regarding claim 27 which depends upon claim 24, Bergmann teaches the bulb .
Claims 1, 5, 9-10, 16-17, 21-24 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over  U.S. 2014/0209943 (Yamamoto). 
    PNG
    media_image11.png
    751
    532
    media_image11.png
    Greyscale

Regarding claim 1,  discloses a light engine for a semiconductor lamp, the light engine comprising:
a substrate, 110 [0053]; 
an electrically conductive trace structure, 151-154 [0061], arranged on an exterior surface of the substrate, as shown; 
at least two groups of light-emitting diode (LED) chips, 120R and 120G [0054], arranged on the exterior surface, 111, of the substrate, 110 as shown; and 
two connection terminals for each group of LEDs, 142/144 [0060] and 143/144 [0060] the two connection terminals being fixed to the substrate, as shown, and electrically connected to the electrically conductive trace structure, as shown,
wherein mounting the light engine to a holder portion, 830, within the 
    PNG
    media_image12.png
    781
    569
    media_image12.png
    Greyscale
semiconductor lamp provides electrical connection for the connection terminals, 863 are feed wires [0139] and holder 830 supports wires 863, 
wherein the LED chips of each group are electrically connected to each other by the electrically conductive trace structure, as shown; and 
wherein the LED chips of a first group are adapted to emit light having a first color, e.g. red [0054], and the LED chips of a second group are adapted to emit light having a second color, e.g. green [0054], different from the first color.
Regarding claim 5 which depends upon claim 1, Yamamoto teaches the LED chips of at least one of the groups are electrically connected in series with each other by the electrically conductive traces structure at Figure 5.
Regarding claim 9 which depends upon claim 1, Yamamoto teaches at Figure 5 for each group of LEDs, one of the connectional terminals, 144, is configured as a common connection terminal for all groups of LEDs, the connection terminals being fixed to the substrate.
Regarding claim 10 which depends upon claim 9, Yamamoto teaches at Figure 5 
Regarding claim 16 which depends upon claim 15, Yamamoto teaches at Figure 5 the first electrically conductive trace and the second electrically conductive trace run substantially parallel to one another along the substrate.
Regarding claim 17 which depends upon claim 15, Yamamoto teaches at Figure 5 the electrically conductive trace structure further comprises a return electrically conductive trace electrically connected to both the first electrically conductive trace and the second electrically conductive trace.
Regarding claim 21 which depends upon claim 1, Yamamoto suggests at Figure 5 teaches the electrically conductive trace structure includes physical gaps that are bridged by the LED chips.
Regarding claim 22 which depends upon claim 1, Yamamoto teaches at Figure 5, teaches at least one of the groups of LED chips, sets of two or more LED chips are electrically connected in parallel with each other, with the sets being electrically connected in series with each other by the electrically conductive trace structure.
Regarding claim 23 which depends upon claim 1, Yamamoto teaches the substrate has at least one physical dimension is >0 mm and at least one other physical dimension is >0 mm.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 1 wherein the substrate has at least one physical dimension in the range of about 30-60 mm and at least one other physical dimension in the range of about 6-10 mm because in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990).  See MPEP 2144.05.  Furthermore, Examiner takes the position that the device of claim 1 wherein the substrate has at least one physical dimension in the range of about 30-60 mm and at least one other physical dimension in the range of about 6-10 mm is merely a design choice motivated by a desire to minimize the substrate cost.
Regarding claim 24, Yamamoto teaches at Figure 14 a semiconductor lamp comprising: a base portion, 880 [0135], configured to make electrical contact for the semiconductor lamp as described at [0129]; a light-transmissive bulb portion, 820 [0135]; a holder portion, 830 [0135], at least partially disposed within the bulb portion, as shown, and connected with the base portion, as shown; and at least one light engine, 100 [0090] at least one light engine according to claim 1 as noted above, wherein the holder portion mechanically holds the at least one light engine within the bulb portion, as shown, and electrically connects the at least one light engine with the base portion, where 863 are feed wires.
Regarding claim 27 which depends upon claim 24, Bergmann teaches the bulb portion is gas-tight and at least partially filled with a gas having a higher thermal conductivity than air at [0047], e.g. helium filed enclosure 102 that is sealed to base 104.
Regarding claim 28 Yamamoto discloses at annotated Figure 5 and 14 a semiconductor lamp comprising: 
a base portion, 880 [0135], configured to make electrical contact for the semiconductor lamp, as described at [0129]; 
a light-transmissive bulb portion, 820 [0135]; 
a holder portion, 830 [0136], at least partially disposed within the bulb portion, as shown, and connected with the base portion, as shown; and 
a light engine, 810 [0135], mechanically held within the bulb portion by the holder portion, as shown, the light engine comprising: 
a substrate, 811 [0135]; 
an electrically conductive trace structure, 151-154 [0061], arranged on an exterior surface, 111, of the substrate, as shown, and comprising: 
a first electrically conductive trace, e.g. 152 [0061] and as annotated in Figure 3; and 
a second electrically conductive trace, e.g. 153 [0061] and as annotated in Figure 5; 
a first group of light-emitting diode (LED) chips, 120R [0054], arranged on the exterior surface of the substrate, as shown in Figure 5, and electrically connected to each other by the first electrically conductive trace as shown and described at [0061], wherein the first group of LED chips is configured to emit light of a first color e.g. red [0059]; and 
a second group of LED chips, 120G [00545], arranged on the exterior surface of the substrate, as shown in Figure 5, and electrically connected to each other by the second electrically conductive trace, as shown in Figure 5 and described at [0061], wherein the second group of LED chips is configured to emit light of a second color, e.g. green, [0059], that is different from the first color temperature; 
wherein the first group of LED chips and the second group of LED chips .
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto and Lee.
Regarding claim 29 and referring to the discussion at claim 28, Yamamoto  discloses a semiconductor lamp comprising: a base portion configured to make electrical contact for the semiconductor lamp; a light-transmissive bulb portion; a holder portion at least partially disposed within the bulb portion and connected with the base portion; a first light engine mechanically held within the bulb portion by the holder portion, the first light engine comprising: a first substrate; a first electrically conductive trace structure arranged on an exterior surface of the first substrate and comprising: a first electrically conductive trace; and a second electrically conductive trace; a first group of light-emitting diode (LED) chips arranged on the exterior first surface of the substrate and electrically connected to each other by the first electrically conductive trace, wherein the first group of LED chips is configured to emit light of a first color; and a second group of LED chips arranged on the exterior surface of the first substrate and electrically connected to each other by the second electrically conductive trace, wherein the second group of LED chips is configured to emit light of a second color that is different from the first color; wherein the first group of LED chips and the second group of LED chips are configured to be driven individually using the first electrically conductive trace structure; and 
Yamamoto does not teach a second light engine mechanically held within the bulb portion by the holder portion, the second light engine comprising: a second 
Examiner notes that the second light engine appears to be a duplication of the first light engine.
Lee is directed to semiconductor lamps comprising a base, bulb and holder disposed in the bulb and a first light engine mechanically held within the bulb by the holder.  At Figures 5-6, Lee teaches that the semiconductor lamp may contain a plurality of light engines, 100 [0048-50] / 200 [0104]. At [0095], Lee teaches that a suitable configuration for a semiconductor lamp includes duplication of light engines within the bulb and further that the number of light engines may be varied as needed.
Taken as a whole, the prior art is directed to semiconductor lamps using light engines in a transmissive bulb.  Lee teaches that duplication of the light engine in the bulb is a design choice made according to the requirements of the lamp.  An artisan 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 29 comprising a second light engine mechanically held within the bulb portion by the holder portion, the second light engine comprising: a second substrate; a second electrically conductive trace structure arranged on an exterior surface of the second substrate and comprising: a third electrically conductive trace; and a fourth electrically conductive trace; a third group of LED chips arranged on the exterior surface of the second substrate and electrically connected to each other by the third electrically conductive trace, wherein the third group of LED chips is electrically connected with the first group of LED chips and configured to emit light of the first color; and a fourth group of LED chips arranged on the exterior surface of the second substrate and electrically connected to each other by the fourth electrically conductive trace, wherein the fourth group of LED chips is electrically connected with the second group of LED chips and configured to emit light of the second color; wherein the third group of LED chips and the fourth group of LED chips are configured to be driven individually using the second electrically conductive trace structure because Lee teaches duplication of light engines may be varied as needed, an artisan would find it desirable to configure the lamp for a higher lumen output to service a market segment of lamps requiring high lumen output and so doing KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Response to Arguments
In order to be entitled to reconsideration or further examination, the applicant or patent owner must reply to the Office action. The reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner's action and must reply to every ground of objection and rejection in the prior Office action. See MPEP 714.02.
Drawings:
The drawing submitted on 25 June, 2021 are acceptable.  Applicant directs Examiner’s attention to item 14 for illustrate of a gap.  Examiner appreciates Applicant’s critique.  Examiner withdraws drawing objections, see Final Rejection mailed 26 March, 2021 at paragraphs 5-6.
Specification:
Applicant’s amendment to the specification cures Examiner’s objections, see Final Rejection mailed 26 March, 221 and paragraph 7.  Examiner withdraws objections to the specification, see Final Rejection mailed 26 March, 2021 at paragraphs 7.
Rejection Pursuant to 35 U.S.C. § 112(d)
Applicant traverses Examiner’s rejection of claim 15 pursuant to 35 U.S.C. § 112(d).  Applicant’s remarks are persuasive.  Examiner withdraws rejection of claim 15 pursuant to 35 U.S.C. § 112(d).
Rejection Pursuant to 35 U.S.C. § 103
Applicant argues that Steele’s power and ground rails are not ‘fixed to” Steele’s substrate, 64, see Remarks at page 16 paragraph 1.  Yet a closer reading of Steele reveals that it is the case that Steele teaches connection terminals fixed to the substrate.
At [0100] Steele teaches:
[0100] FIG. 11A illustrates an end of the LED strip 60 where a terminal pad 74 is formed on a portion of the bottom substrate 64 that extends past the top substrate 66. Since the terminal pad 74 is electrically connected to the anode (bottom contact) of the end LED 22 in the strip 60, the terminal pad 74 will be connected to a terminal of the current source 46 (FIG. 4), which may be a terminal on the power supply module. FIG. 11B is a top down view of the end of the strip 60. A similar termination is at the other end of the strip 60 where the strip terminal pad is connected to a cathode of the end LED 22 and connected to the pad 24 (FIG. 2) that provides the positive voltage to the strips 60.
Examiner is unconvinced that patentability arises from merely connection terminals fixed to a substrate.  For the avoidance of doubt, Lee teaches this subject matter and whatever merit Applicant’s argument may have, it does not apply to Lee cited in the current rejection of claim 1.  Furthermore, Applicant’s argument does not apply to Yamamoto.
Applicant argues that Steele’s light engine is not configured for ‘mounting…. to a holder portion’.  See Remarks at page 16, paragraph 1.  This argument does not apply to at least Lee which clearly shows that the substrate is configured, i.e. designed, to be mounted on the holder portion, i.e. there is a slot and tab relationship between the substrate and the slot.
Applicant argues that that an artisan would not be motivated to Steele’s light engine to arrive at the claimed subject matter, presumably the amended subject matter.
KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415 (2007). The obviousness analysis cannot be confined by a formalistic conception of the words teaching, suggestion, and motivation, or by overemphasis on the importance of published articles and the explicit content of issued patents. Id. at 419.  Regarding the combination of references, "Often, it will be necessary for a court to look to interrelated teachings of multiple patents; the effects of demands known to the design community or present in the marketplace; and the background knowledge possessed by a person having ordinary skill in the art, all in order to determine whether there was an apparent reason to combine the known elements in the fashion claimed by the patent at issue.” Id. at 418
As a preliminary matter, Examiner notes that the KSR court expressly rejected an overly rigid TSM approach.  Thus the obviousness analysis does not require a specific motivation to combine references.  Rather a rationale to combine is required.  See MPEP 2143.
It cannot be denied that the prior art, when taken as a whole, is directed to improvement in semiconductor light engines.  Examiner notes that Steele’s disclosure does not emphasize the mounting of the substrate in a holder but yet an artisan would expect this structure in the finished lamp because lamps have some type of mechanical and electrical support for LED substrates, see e.g. Bergmann.  Lee merely provides the details.  Examiner emphasizes that; “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).  Applicant does not argue any unpredictable results when the prior art, when taken as a whole, is read for all that it teaches and in particular inter-related teachings.  Examiner is unconvinced that a well-articulated rationale has not been made of record to modify Steele and Lee’s devices in view of the teachings of Bergmann, Li and Briggs.
Lastly Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection, i.e. Yamamoto, does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims with appropriate resolution of the 112 rejection noted above.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 26 the prior art does not teach the device of claim 25, wherein the substrate includes a protrusion that is at least partially inserted into a corresponding slot provided in the holder portion.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the notice of references cited.
Any inquiry concerning this communication or earlier communications from the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.E. Schoenholtz/Primary Examiner, Art Unit 2893